DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia on August 19, 2022.
The application has been amended as follows:
CLAIMS
Claim 10: 	(Canceled)

Claim 11: 	(Canceled)

Claim 12: 	A rigid structure comprising a lattice, the rigid structure being obtained by implementing the method according to claim 1at least one functional tile at least one functional tile its orientation, the robot comprising a battery and/or one or more photovoltaic-powered sensors.

	
Allowable Subject Matter
Claims 1, 3-9, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 13 being substantively similar), Pryor et al. (US 2006/0207189 A1) discloses a method for manufacturing in space a rigid structure comprising a lattice (abstract), comprising: 
creating a plurality of framework elements (122, 124, 128, 130) from a coil of metal strip or wire (rolled members 106A-106C; fig. 2), the creation of each framework element comprising: unwinding and extending a length of metal strip or wire from said coil (figs. 1 and 4).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, implementing the method in space; wherein the creation of each framework element comprising: cutting off said length of metal strip or wire, and creating the lattice by cold-connecting the plurality of framework element to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647